Citation Nr: 1706814	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-38 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right eye disability, claimed as vision loss in the right eye.

(The issues of entitlement to service connection for a bilateral hip disability, to include as secondary to service connected left ankle disability; entitlement to service connection for a low back disability, to include as secondary to service connected left ankle disability; entitlement to service connection for peripheral neuropathy/radiculopathy of the bilateral lower extremities, to include as secondary to service connected left ankle disability; entitlement to service connection for a neck disability, to include as secondary to service connected left ankle disability; entitlement to service connection for bilateral knee disability, to include as secondary to service connected left ankle disability; entitlement to service connection for cervical radiculopathy, to include as secondary to service connected left ankle disability; entitlement to an initial rating in excess of 10 percent for right thumb residuals; entitlement to an initial rating in excess of 10 percent for left ankle sprain residuals; and entitlement to an initial compensable rating for service-connected dermatitis prior to March 27, 2015 and a rating in excess of 10 percent, thereafter, are the subject of a separate decision).


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.

The Veteran requested hearings in both July and September 2010 substantive appeals.  However, he subsequently withdrew these requests.  See August and September 2010 Veteran statements.  His hearing requests are deemed withdrawn.  38 C.F.R. § 20.702.

In December 2012, the Board remanded this matter for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's refractive error is not disability for VA purposes, and the preponderance of the evidence is against a finding that the Veteran has any current eye disorder that is related to a disease or injury during active service.
CONCLUSION OF LAW

The criteria for entitlement to service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, VA satisfied its duty to notify by means of a letter sent to the Veteran in December 2008. 

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Veteran has been afforded a VA examination on the issue decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the April 2014 Board remand, the Veteran was afforded a VA examination in April 2015.  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.

II. Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran seeks service connection for a right eye disability, claimed as loss of vision.  He has stated that his loss of vision was aggravated by his service.  See November 2011 VA Form 21-526.  Specifically, he contends that he has a current eye disability that is etiologically related his military service.  

Initially, the Board notes that VA law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

A review of the Veteran's service treatment records show that the Veteran had defective vision in both eyes at entrance into service and at separation.  He wore glasses that fully corrected his vision.  He was also treated for a laceration below his right eye from his glasses during service.  See October 1971 service treatment records.  No foreign body was seen.  Id.

In April 2009, Dr. N. O. noted that the Veteran's visual acuity had decreased between entrance and separation and that he had trauma below his right eye during service.  He stated that VA should consider whether the rapid increase in myopia was related to the in-service trauma.  

VA treatment records from February 2010 reflect that the Veteran complained about right eye irritation and blurred vision even with use of contacts.  He was noted to have diabetes and hypertension.  He denied any trauma to his eye.  A full clinical vision examination was conducted.  It showed bilateral cortical cataracts with the right being greater than the left, some corneal infiltrates of the right eye, and dry eyes.  No active retinal diabetic changes were found.  The Veteran visited the VA primary care clinic on several occasions between November 2008 and September 2010.  He denied any visual changes or eye pain during these visits. 

The April 2015 VA examiner diagnosed the Veteran with open angle glaucoma, bilateral pseudophakia, and dry eye.  Upon review of the Veteran's claims file, and examination of the Veteran, the examiner opined that the Veteran's claimed eye condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner reasoned that "the Veteran's loss of vision was due to refractive error...Service treatment records show a diagnosis of refractive error, myopia, which was seen on induction report of medical examination, preceded military service, and was of congenital/developmental nature...There was no evidence of diagnosis of glaucoma while in military service.  Glaucoma was diagnosed and started to be treated in 2013.  There is no mention of dry eye on service treatment records.  Refractive error in both eyes was not aggravated by military service.  Open angle glaucoma and dry eye were not incurred in or caused by military service.  As per service treatment records, the Veteran was evaluated for laceration below the right eye from glasses.  There was no intraocular trauma or sequelae of trauma."

As noted above, refractive errors of the eye cannot be service connected, unless there is superimposed injury or disease incurred in service.  The VA medical examiner's opinion notes that the Veteran's in service right eye laceration below his right eye did not result in intraocular trauma or sequelae of trauma.  The examiner also noted that the Veteran's vision loss was due to refractive error (myopia).  The Board interprets the examiner's opinion to indicate that there was no superimposed vision loss caused by the in-service laceration because it was below the eye (not in or on the eye itself), it caused no intraocular trauma and there was no evidence of sequelae of trauma.  For these reasons, the right eye injury was not a "superimposed injury" that worsened vision loss during service.  Accordingly, entitlement to service connection for vision loss is not warranted.   See 38 C.F.R. § 3.303 (c) and 4.9 (providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

With respect to the other diagnoses identified by the April 2015 VA examiner (open angle glaucoma, bilateral pseudophakia, and dry eye), the Board notes that the examiner opined that none of these conditions are related to the Veteran's active military service, noting that there was no evidence of diagnosis of glaucoma while in military service, glaucoma was not diagnosed, in fact, until 2013 and there was no indication of dry eye in the Veteran's service treatment records.  Finally, the Board notes that the 2015 VA examination report indicated the bilateral pseudophakia was done in 2012 to treat bilateral cataracts.  The 2015 VA examiner did not indicate that the Veteran's cataracts were related to his military service.

The Board has considered the Veteran's contention that he currently has eye problems, manifested by loss of vision in the right eye that is related to his period of service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; he is competent to discuss the existence of observable eye problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, it has not been shown that he has expertise in the field of ophthalmology in order to determine the etiology of complex medical conditions such as glaucoma, vision loss, etc., and his assertions that his current right eye problems are etiologically related to his service are not competent and persuasive evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (no probative weight in the absence of evidence that he or she has the expertise to render opinions about medical matters).

Here, there is no favorable medical nexus opinion of record that supports a medical link between the current eye disabilities and the Veteran's period of service.  The only competent evidence of record addressing the etiology of the Veteran's current eye disabilities is the April 2015 VA examiner's opinion which weighs against the Veteran's claim.  


Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a right eye disability.  It follows that entitlement to service connection for a right eye disability is not warranted.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	
ORDER

Entitlement to service connection for a right eye disability is denied.




	
____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


